DETAILED ACTION
Multiple Embodiments
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-1.8
Embodiment 2 - Figs. 2.1-2.8
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.  Any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN202030788481.3filed on 12/21/2020.  It is noted however, that applicant has not filed a certified copy as required by 37 CFR 1.55.

Claim Refusal - 35 USC 112 (b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include coloring, around the perimeter of the buttons in the first embodiment and the buttons, light and laser screen in the second embodiment, that is not described in the specification, and the scope of the claimed design cannot be determined.  
If the coloring identifies matter for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
--The portion of the design shown in the color _____ is for the purpose of illustrating _____  and forms no part of the claimed design.--

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The claim is nonenabling and indefinite because the overall shape/configuration and scope of the design cannot be understood without resulting to conjecture.  Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.  See MPEP 1503.02.  

The images for the second embodiment inconsistently disclose the body of the design.  Some views are white, others gray and another is yellow.  All views must consistently disclose the claimed invention to provide a definite and enabled design. 





The area between the two buttons in figures 1.1 and 1.7 varies between views.  Fig. 1.7 appears to disclose a recess, while Fig. 1.1 appears to disclose a ribbed structure.

    PNG
    media_image1.png
    635
    968
    media_image1.png
    Greyscale

The line quality in several views is unclear.  Solid lines appear to be broken in some views and solid in others. 

    PNG
    media_image2.png
    615
    473
    media_image2.png
    Greyscale


Due to the inconsistencies and lack of clarity between the views, it is not possible to understand the overall appearance and scope of protection sought by applicant’s claim.  

Therefore, the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.  Such ambiguities in the disclosure fail to enable a design or ordinary skill in the art to reproduce the shape and appearance of the design claimed.  
	
If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may be able to disclaim some areas or portions of the design that are considered indefinite and nonenabling by converting them to broken lines, so long as the amendment meets the written description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of any design that results after converting portions to broken lines. See MPEP 1503.02(III) for guidance on broken lines.

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

	Reproductions shall be of a quality permitting all the details of the design to be clearly distinguished and permitting publication. 

The lines throughout the disclosure must be clean and well defined.  All drawings must be made by a process that will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it is so well executed both as to clarity of showing and completeness that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

References
The references are cited as art of record. Applicant may view and obtain copies of the cited U.S Patent references by visiting the following site and doing an online search. http://patft.uspto.gov/.  As per the requirement under MPEP 707.05(a), copies of cited foreign patent documents and non-patent literature (NPL) will be furnished with the Office action.

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant' s representative if the representative is not registered to practice before the USPTO. Appointment as applicant' s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.



Telephonic or in person interviews:
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.	

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. 

Applicants may submit replies to Office actions only by:

⦁	Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
⦁	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
⦁	Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
⦁	Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions

	

Contact information
*	Patentability Contact
Inquiries concerning PATENTABILITY/EXAMINATION of this application should be directed to the Examiner, to Jennifer Rivard whose telephone number is (571) 272-2609.   The examiner can normally be reached on Monday -Friday from 6:30 a.m. to 3:00 p.m.  If attempts to reach the Examiner by telephone are unsuccessful, George Bugg, the Examiner’s supervisor can be reached at 571-272-2998.
*	Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
*	Contact Information
To fax an official response to this action, or to fax any other formal communication you wish to be made of record in this application use 571-273-8300. 
*	Information regarding Status of an Application
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
*	Inventor Assistance Center
	The Inventors Assistance Center (IAC) provides patent information and services to the public.  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues.  IAC is available M-F 8:30am-5:00pm EST at 1-800-786-9199 or 703-308-4357 or for TTY 703-305-7785 for customer assistance.  
/Jennifer Rivard/Primary Examiner, Art Unit 2911